OFFICE   OF   THE.AlTORNEY        GENERAL   OF TEXAS
                                -.
                                       AUSTIN
-cIucm
 --                                                .




         Ronorable Robert F. (Iherry
         county AttmIlt'y
         maque county
         NericUan, Texas

         D6ar 81,:                   OPFnien No. &2&J
                                     Rer Hsy.the aommterionora~..oou~tin
                                     ordering-a loaal option.eLiotion for
                                     or ~st'$ho     m8le OC be+- to be




         \.
          ‘x "\,
           \       "Questlcb No. L. * May the Coxmla(lionor~~
            '~.O&t, Sriordsring a 10081~option rlsation for or
              against the sala of beer, to bo hbld at the mama
              tlao m4 plsoe as the demoontla primuy~eleotti,
              legally appobt, aa judges or nuoh eleotion, ths
              tam jud@m as those appointed   by the aounty demo-
              oretlo oommlttee to.hold the.demoaratio pr3.mx-y
              eleatfon?~
                     "Question No. Ot 'If the Uwwissiomrs'      Court
              doss rrppolntrwh     jUag6. and 90 otbra and the loaal
              option elwmon     f.0hrld at the mm8 t&m and pleae
              011the demoratla prlmbry eleatloa, and under the
              aupervlaioa   and dlreotion    of+ auah jwQear would the
              looal option d.6OtiOA      bs tbl'ebg lnvalldntod'l'
Honorable Robert 0. Cherry, Page 2
                  i


           “The f’aatsan these: ’ In obedlonoe to the
     petltlon recequimdby law for such 10~1 option
     eleotlon, the Comm%ssloImr8'.Court of Boaque
     County ha8 o*ered a oounty-wide looal option
     eleation to determine whetheror not the sale
     of twdr, oo~talning not mm4 than four per cent
     or alaohol by w-t,      shall ba legal in Bo8que
     County, Tess.    IA order to save expeA8e, the
     414otiOn h4u be4A qmlered to be held on July
     27th, the date of the demoratio prliiwy     elso-
     tion,  at the memo polling plaaas &a that of the
     dmuo~ratlo priwry, and,tht~order for elaotion
     designeta   as judges for abAd loczrloption   @lea-
     tlon thd saw   judges LII those appointed by the
     oomty dmoorrtfo o@maitteo to hold the demoore-
     tia ,prlmary0~ that date. IA eroh o&e, only
     one judge ha born-appointed for--oh polling
     plaue,andineaohosse       the on8 judgeappointed
     is th4 aams for th4 looal~option lleation aa for
     th4 d4mocratio paaanry,
          "The Isw rei&es   (Art. 666-33, v.A.o.s.)
     that the eleOtion b# held AOt bS8 than teA nor
     am4 than twenty day4 from the dat4 of the order
     for sold elaotlon. This be-    the 12th of July,
     and the eleotlan haYAng bWA ordered for the 27th
     of'July, it would be neoessaryfor WY to have your
     oplnionnotlat4mthanthe16th      ofJtigiftha
     eleation order is to be aaendod to ooxUorm wLth .
     your opinion and still permit the holding at the
     eleotlon on July 27th. I don*t.knov lf It will
     be possible to get the O@liOA  SO quiokly, but,
     ii 80, me shall appreoiate it.
          ?ho County Attorney's brief on these question8
     is au r0iiow8:
          'tit. 666-32 0r V.A.C.S. of the State or Tens
     provides for the holding of a looql option election
     to dstemlno whether alpnot the sale of'liquors shall
     be prohibited or 1tiLegalsZod.
          "Art. 666-33 of v.A.0.s.       of tb  State of Tem8
     provide8   that   the Oormi88iOzlbrf1' COUPt Sfaall in it8
Honorable Robert F. Chomy,       Page 3


     order state the date upon vtrioh*theeleotion is to
     be held, the objeot Of Such eleation 'aAd ShCd1 bo
     held to be prim  faole eVIdenoo that all the provl-
     81onS XSoOSSorJ t0 $iVb it Wlidity OF t0 OlOthe
     theaaourt with jurIsdlot1on to malceIt mild, ham
     been duly oomplled,wIth, provided that said court
     8hsll app&t suoh offlc6rs to hold awh elections
     aa how re@.nd   to hold general elections. Acta
     1935, 43th Leg., nyl C.S., p. 1795, oh. 467, Art.
     1, sea. 33.'
           “7hPXl~‘S  AAAotatod 01~11 StrtUtOS,      Vol.  9,
     Title   50, oh. 3, Set8 out the qUBliiIOatIoZL8      Of
     orMosr8    0r eloatloa md the Mnner of their appclht-
     WAt.     Art. 2937, sold title upd oharpter,prOVido8,
     in Pa&,, 98 f01l~~Sr 'T&O Commloslo~~s~            OOUrt   at
     the February term ahall appoint from aai0Agthe cltl-
     zonn of eaoh votIAg preoinot in whioh there are leas
     than 100 voters who have pa&d-their poll tax, or
     reoelved their oertiflaates of exemption, two reputa-
     bB'&qual1fIod votms   as judges of the OleatIoA, ##leoted
     froa dlffeWAt polItlcal ~Z'tiOS, if practicable, to
     set until tholr suace~soP5 are appointed.... One of
     the jUdQ38,  vh0 shall in An  oa8Oe belong to the party
     that at the last general slootion cast the 1ar;rgsat vote
     for governor throughout the ate, shall be desigmtod
     as the preeslblngjudge at the oleotlon.,.. The pre-
     Siding judgs Sha11 0Ot ti l%OOiVbg md dqD8lt-l~ thb
     vote8 In the ballot boxes, and the Other,judge aot
     IA CoUnelAg the votes aasb....' Aota lat C.S. 1905,
     91 533, *m. 57.
          AAPt. 2938 Or Said tltb3 rad chapter 18 iA part
     an followrr *For every preolnot IA whIoh thore are
     100 altlcohllor more who have pUd thedr poll tax,
     or reoelved thelr~CertIfICatH of exemption, the Com-
     ~Ss;omrst   gOUPt   Shall    aP@.At   fOUr   j-8      Of   dbotiOA
     I&O Oh011 b@'OhoSOA, irheApraatlaable, from OX@OSing
                                    shall be d&sigsated as
     pelltloal parties, ore of wh0111
     presiding judge. ThO gMS1ding   jU&O  ulb oXl8 888W1atO
     jud@ shall act in receIv1Ag 8nd depositing the votea                 _
     $.Athe ballot bOXe8, AAd the Other tW0 jUd.@S Shrl1
     act in 00uating the votes osse~...provIdi~g that in
     all oleotlow  held uAd4W the prOV1810A0 Of th.iStitle
     other than gensral eleatlons, local option eleCtIoAe#
Bonorablo Robert F. Qherry, Page 8


     and prlmmy eleoticum~ the o&em         to be appointed
     by th0 0O~d88fO~~8’    GOlEt t0 hold aaid 8lcrtianS
     Shrl1 b0 a 9HbSidlrrg jUd&B asd u1 MSOOiate       lX&O
     md two olerka, whwe 00ngmmation *ball be s2.00
     per day and $2.00 extr8 to the ~presfding   judge   for
     56hag    return     0s   the   ei00ti028.~

          "The order for the loml 0ptIon ebOtfOA IA
     Bpaow Countyapposnfss ore wid onlyoqa judge for
     6&h OleatfOA PZWCrIAOt,this jW&e being the SalM
     a8 that appointed by the demooratia oommittoe as
     judge of the dewoa%tlc prfmary election to be held
     OA th8 #Be &ay.ubl ati t&e 81LIDb
                                     9l8Ce. Raoh Of these
     judges h8 a ddmarat, and BILoh0s them se, I bellevo
     without exooptisn, a psclnot qhairnrn 0s the demo-
     mat10 oounty organistrtlon.
             "liIn#ton*sSimpllfle~DlctIo~ary defined the
     word Qwaotlaable~ as uSed in AFta. 2937 and 2938,
     ifutgufabove, as follov8 t ‘Capable of being done or                         .i’,




             “There    UT0    quUIfIed      voters   In   &SQW   CouAty
     who belong to other pwtlos thaA the d.eaKmretIcr  pnrtg,
     thoreme     the appoIntraentof judges rron the demoore-
     tl0 pstiy   llOAe does hot wet the requlremnt for the
     lppolAtmeAt Of SWh orriasrs    68 aov nqulred~to hold
     general sleatloa. ht. 666.33, quoted abOOa, l’OQUil’O8
     the appointment or rnab offIaara to hold suah sleatlon
     !;~;o;ptIoA eleotlon) a8 now ruqulnd to hold general
               .
             **ho order for the looal optlon  eleatloa appoints
     onoand OAlJOAO judge foreAOhVot3sgpreolnotin
     Basque,Qounty. &t. 2937, quoted above, roquIre8 that
     in *ma11 preoinots (Having less than 100 voter8 thm-8
     &aliW       appointed by th# ConmI8aIowr8~   Court ino
     jUdf3i98 to hold eleCtfCll. The U'tiale Sets Out SpeCi-                  '
     fla duty for e&ah 0s the tvo jUdgS8.      Art. 29'38,quoted
     above, provides that for large prtW.tmta (having more
     than 100 VOtOl'S)t&O OOWli88iOMI'8' COUl'tShsl1 Sp-
     point four judga18 to hold eleotlon. Swh aPtIale pro-                '
     Vi&S S~CffiO      duties 102' e4Wh Of said fOUr jUd43~8 and
     provides further th8t IA &ll eleOtI0~ held under the
     provisions 0s thi8 title other than general eleotiona,
    tonorabl.4
             Robert F. Chewy,          Page   5
                                   L

        looal opt#loAol.4ctionuland primaIy4l4otlons, the
        orricers to b4 appolntsd by the C0xais8i0n4rs~ court
        to hold said election &all be a pmsi4ine judge,
        an assistant judge and tvo olorks.

                     COwty has both4mmllpraclncts and large
                 “BOSQW
        preolncts. Th4 appolnlznerxt of one election judge for
        eaoh votQq pcaoinot doe8 AOt therefom oomply with
        With p~OViSiOJl6 Of h't8, 2937 and 2938 QS to the Op.
        pcln+mnt Of ofrlcera regitiredto hold general elec-
        tloA8.
             "Art. 666-33, prOVIdlng for such local option
        el4otlon an that order4d r0r Bcsque County, requires
        that the aourtshallappoint awhofficem      tohold
        such elections as 000~requimd to hold general slec-
        t10nzl."
P
                 We   quote   Finn Texas JurZtsprudenoe,Vol. 16, page 34,
    .S fO1&USJ

                "Th4 statut48 make -3.4 provlrion for the ap-
        pointment 0s offlaero       to diroot and assist In the
        condwt 0s an 4i00ti0n. Irregularities in their
        appointment do not render an oleotfon void. The law
        IA thin nape&      ha8 been S\nmparited a8 follovs: The
        StatUt.88   vith t'4fOrOllCo   t0 the mann4r Or SppOlAt~
        4kSOtiOA OffiC4FS bbF4diXWOtOrg. whe1?4 th4j ha~4 nOt
        bean oonplled vlth If it be shown that the election'
        vao hsldatthet~Pnd9'lrrcs9rovldedbylow,                      that
        the 014cctianuaa ralrlg mndwted,            and that the vote
        a8 mat, counted and returned, 0xpr~s68d the will of
        the aPjorlty of the qua.lHiad VOtera          Votfng at swh
        place and tins, lrregularitles as to tho mannerof lp-
        pointing the ofr~oors will not in the abrrenc4of ex-
        pr~r&yIslon        or Irtatuto     arr8ot  the vali5.tty  0s the
                      In such 0~4, if there is no protest 0n the
        part Of ihe votor8# they will be hbld to hSV0 ratified
        tha,1110~1 appolntmmt of the eleotlon judges or
        their unauthorleod asrrumptlonof authority wh4re they
        ham aoted ulthout beln$ appointed by anyone.” Hill VI.
        Sn&thvllle Independent School Mstrlot, 239 S.W. 98j’#
        (sfflrmd Oonm. of App.)         253. SW 209   Xunicutt   vs.
        state,    123U 1061 Beaver va. State,
        by98,     44 S.W. 8311 Bell vs. FmLUmsr, -19 SW 4
A.L.R. 1535.
         Honorable Robert F. ,Cherrg,Page 6


                   Artiole 666-33, Vernonts Ann?tated Penal Code,
         provides that local option election shall be held not less
         than ten nor more than~tventy daya from the date of the
         order for aaid eleotlon. said ststute further requires
         that the oourt sballappoint swh offloers to hold such eleo-
         tlon as now required to hold general elections.
                   As above ateted, the statute8 with reference to
         the mmner of appoInt2ng election offiloersare dlreotory.
         Where such etatutes have not been oomplIed with, If It be
         ahovn that the election vas held at the time 8nd place pro-
         vided by lav, and that the eleotlon vcla"MrLr oonduoted,
         eta., an Irregularity a8 to the manner of eppolntiag the
         offloers vi11 not in the 'abrrenoe
                                          of exprese provIsion of
         the statutes affett the,validity of the eleotion. Hovever,
         ve are of the opinion that Artlo&e 666-33, supra, is an ex-
         press provision of tke stitutes requiring the 0omIssionere~
c,       court to appoint orfioers to hold local option eleotiona a8
         nov required to hold general eleotions and In appointlng~
         or attenrptlngto appoint the eleotlon offioials delrlgnated
         to hold prlmry elections vould not be In oomplIanoe vIth
         the express provisions of the above mentioned statute.
                   In view of the foregoIng, you are reapeotfully ad-
     6   vided that lt ie the opinion of this department that the oom-
         mlsslonera~ court does not have the legal authority to rp-
         pat as judges of a loa&optlon election the sanm judge8 aa
         those appointed by the county Democratic Committee to hold
         the Dcmooratlo Primary eleotlon. In the event the sa11y) elec-
         tion JuQes, eto. holu      the primary election vere to hold
         the local option election at the same time, there would be
         no saving of eppense~, for the county must pay the expenaea
         of ho1dIng the ~local option eleotlon, and candidates, through
         the county ohaimvm    pa the eX@mes    of the Primary electIon
         and the county oould nog legally avoid the payment of the
         expenses of holding the local option election by attempting
         to &&-the   eleot&n offlolrls of the prlmery eleotion to hold
         the local option eleotion along with the -primary election,
         the expenses of auoh, being paid by the candidates In the
         primary election.

                   We cannot oategorloally ansver your eecond queatloni-
         hovever, to avoid any eleotion contest, vhloh would probably
         r&se the question aa to thd'validlty of the local option elec-
                                     7
    Bonoreble Robert F. Cherrg,.,,:Page
                      .~


    tion vhere the election offlolala'of the primary election also
    hold the loo61 option eleotlon, ve th.%nk:‘it
                                                advisable that the
ii, oomlselonere~  oour$ should appoint different election offlolala
    to hold the local option sleotlon other then the election orfl-
    0161s appointed by the Demooratio Qximlttee to hold said prl-
    mary eleotlon.                    w
                                   .~.I
              Ve Rant to the& you for the brief submltted vlth
”   your inquiry vhloh bsa been very helpful in passing upon your
    qw8tloM.
              TruetinS that we bave Mlyansveredyour      %nqulry,
    ve are


                                          Very truly yours
                                     JU’TCRREYOERRRALOFTFXA~



                                               &dell    Williams
                                                       Asslstent

    AWsAW